Exhibit 5.1 Phone: (215) 569-5500 Fax: (215) 569-5555 September 30, 2009 Metro Bancorp, Inc. 3801 Paxton Street Harrisburg, Pennsylvania 17111 Re: Metro Bancorp, Inc. Offeringof Common Stock Gentlemen and Ladies: We have acted as counsel to Metro Bancorp, Inc., a Pennsylvania (the “Company”), in connection with the public offering of shares of the Company’s common stock, par value $1.00 per share (the “Common Stock”).The Common Stock is being sold pursuant to the terms of the Underwriting Agreement, dated September 24, 2009 (the “Underwriting Agreement”), between the Company and Sandler O’Neill & Partners, L.P., as representative of the several underwriters listed in Schedule A thereto (the “Underwriters”).The Underwriting Agreement provides for the purchase by the Underwriters of: (a)6,250,000 shares of Common Stock to be issued and sold by the Company (the “Initial Securities”) and (b)at the option of the Underwriters, up to 625,000 additional shares of Common Stock to cover over-allotments, if any (the “Option Securities” and, collectively with the Initial Securities, the “Securities”). This opinion is being delivered in accordance with the requirements of Item601(b)(5)of Regulation S-K under the Securities Act of 1933, as amended (the “Securities Act”). In rendering this opinion, we have examined: (a)the Registration Statement on Form S-3 (Registration No. 333-161114) filed by the Company and the other related registrants with the Securities and Exchange Commission (the “Commission”) under the Securities Act, relating, in part, to the registration of the Securities, as it was filed on August 6, 2009, as it was amended on September 4, 2009 and as it became effective on September 8, 2009 (such Registration Statement, including the exhibits and any schedules thereto, the documents incorporated or deemed incorporated by reference therein through the date hereof being hereinafter referred to as the “Registration Statement”), (b) the prospectus of the Company dated September 8, 2009(the “Base Prospectus”), as supplemented by the prospectus supplement, dated September 24, 2009 relating to the Securities, as filed with the Commission in final form on September 25, 2009 pursuant to Rule 424(b)(4) under the Securities Act (such Base Prospectus and prospectus supplement, including the documents incorporated or deemed incorporated by reference therein through the date hereof, being hereinafter referred to as the “Prospectus”), (c) the Prospectus in preliminary form as filed with the Commission on September 22, 2009 pursuant to Rule 424(b)(3) under the Securities Act, (d) the free writing prospectus relating to the Securities dated September 21, 2009 and filed with the Commission pursuant to Rule 433 under the Securities Act, (e) the Underwriting
